PER CURIAM.
In this case appellants took the view that they were entitled to appeal from the order denying a motion for leave to intervene within one year after the entry of final judgment in the action. In the opinion heretofore rendered in this case, the appeal was dismissed, upon the ground that the order striking out the intervention was a final judgment, and an appeal should be taken from it as from a final judgment. It was further said that the appeal here in question was taken more than thirteen months after final judgment denying leave to intervene was made and given. Upon petition for a rehearing, this court’s attention is directed to the fact that the judgment striking out the intervention and denying leave to intervene has not been entered as a final judgment. An appeal taken from a final judgment before entry is premature, and the time within which an appeal may be taken from a final judgment does not begin to run until entry of the judgment. Under these circumstances, and for this reason, the judgment rendered in this case is modified, and the appeal is hereby dismissed, upon the sole ground that it has been prematurely taken.